Order entered August 15, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-22-00153-CV

                   IN RE FIVE STAR GLOBAL, LLC, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-08643

                                    ORDER
                 Before Justices Molberg, Pedersen III, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the trial judge, the Honorable

Martin Hoffman, (1) to vacate his February 18, 2022 order granting real parties’

Motion to Strike Jury Demand (the Motion); (2) to deny the Motion; (3) to remove

this case from the non-jury docket; and (4) to reset this case for jury trial.

      We further ORDER the trial judge to file with this Court within fifteen (15)

days of the date of this order, a certified copy of his order issued in compliance
with this order. Should the trial judge fail to comply with this order, the writ will

issue.


                                             /s/ BILL PEDERSEN
                                                 JUSTICE